Citation Nr: 0032686	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  90-50 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment.  

2.  Entitlement to financial assistance in the purchase of 
special adaptive housing or a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from August 1954 to January 
1976.  Service records show that the veteran was awarded the 
Combat Action Ribbon.      

This matter comes to the Board of Veterans' Appeals (the 
Board) from a June 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, 
California (the RO) which denied, in pertinent part, the 
veteran's claim for entitlement to a certificate of 
eligibility for assistance in acquiring an automobile or 
other conveyance or specially adaptive equipment. 

In a February 1991 decision, the Board denied these claims.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims [formerly known as the United States 
Court of Veterans Appeals and hereinafter referred to as 
"the Court"].  In a September 1992 order, the Court granted 
a motion for remand filed by the Secretary of Veterans 
Affairs, vacating the February 1991 Board decision and 
remanding for additional proceedings.  

In January 1993, the Board remanded the case for further 
development and adjudication.  In an April 1994 decision, the 
RO denied entitlement to financial assistance in the purchase 
of specially adaptive housing or a special home adaptation 
grant.  The case was returned to the Board.  In September 
1994, the Board found that the veteran was not entitled to a 
certificate of eligibility for assistance in acquiring an 
automobile or other conveyance or specially adaptive 
equipment.  The Board also denied entitlement to financial 
assistance in the purchase of specially adapted housing or a 
special home adaptation grant.  The veteran appealed again to 
the Court. 

In a September 1997 Order, the Court granted a joint motion 
for remand, vacating that portion of the Board's decision 
that denied a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment, and financial assistance in the purchase 
of specially adapted housing or a special home adaptation 
grant.  The appeal as to other issues denied by the Board in 
April 1996 was dismissed.  The Court remanded the two vacated 
issues to the Board for further proceedings. 

In April 1998, the Board remanded the issues of entitlement 
to a certificate of eligibility for assistance in acquiring 
an automobile or other conveyance or specially adaptive 
equipment and entitlement to financial assistance in the 
purchase of special adaptive housing or a special home 
adaptation grant to the RO for development pursuant to the 
Joint Remand dated in September 1997.  The RO denied both 
issues in a May 2000 Supplemental Statement of the Case.  In 
July 2000, the veteran's attorneys submitted additional legal 
argument on his behalf.  The veteran's multi-volume claims VA 
file was forwarded to the Board.  The case is now ready for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran had active service from August 1954 to 
January 1976.  

2.  The veteran's service-connected disabilities include 
degenerative arthritis of the cervical spine, evaluated as 30 
percent disabling; degenerative arthritis of the right knee, 
evaluated as 20 percent disabling; degenerative arthritis of 
the left knee, evaluated as 20 percent disabling; 
degenerative arthritis of the right shoulder with limitation 
of motion, evaluated as 10 percent disabling; degenerative 
arthritis of the right hand and wrist, evaluated as 10 
percent disabling; degenerative arthritis of the left foot 
and ankle, evaluated as 10 percent disabling; degenerative 
arthritis of the right ankle, evaluated as 10 percent 
disabling; ischemic heart disease with hypertension, 
evaluated as 10 percent disabling; degenerative arthritis of 
the thoracic spine, evaluated as 10 percent disabling; 
degenerative arthritis of the lumbar spine and hip, evaluated 
as 10 percent disabling; and degenerative arthritis of the 
right elbow, deviated nasal septum and hemoptysis with 
varicose vallecula, each evaluated as zero percent disabling.

3.  In February 1994, entitlement to a total and permanent 
rating for individual unemployability due to service-
connected disabilities was granted, effective July 27, 1993.  
In an April 1995 rating decision, the RO found clear and 
unmistakable error in the February 1994 rating decision and 
assigned an effective date of March 21, 1989 to the total and 
permanent rating for individual unemployability due to 
service-connected disabilities.     

4.  The veteran has permanent loss of use of both feet due to 
the service-connected degenerative arthritis of the lumbar 
spine, hips, bilateral knees, left foot, left ankle, and 
right ankle.  

5.  The veteran has permanent loss of use of both lower 
extremities and is precluded from locomotion without the aid 
of braces or a wheelchair due to the service-connected 
degenerative arthritis of the lumbar spine, hips, bilateral 
knees, left foot, left ankle, and right ankle.  

6.  The veteran is not blind in either eye and does not have 
anatomical loss or loss of use of both hands due to service-
connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment have been met.  38 U.S.C.A. 
§§ 3901, 3902 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.808, 
4.63 (2000).

2.  The criteria for a certificate of eligibility for 
assistance in acquiring specially adapted housing have been 
met.  38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. §§ 3.809, 
4.63 (2000).

3.  The criteria for a certificate of eligibility for 
assistance in acquiring a special home adaptation grant have 
not been met.  38 U.S.C.A. § 2101(b) (West 1991); 38 C.F.R. 
§ 3.809a (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a certificate of 
eligibility for assistance in acquiring an automobile or 
other conveyance or specially adaptive equipment and 
entitlement to financial assistance in the purchase of 
special adaptive housing or a special home adaptation grant.  
In the interest of clarity, the Board will first review the 
law and regulations and the factual background, and then 
analyze the issues on appeal.  

Pertinent Law and Regulations

Eligibility for financial assistance in acquiring an 
automobile or other conveyance or specially adaptive 
equipment

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the claimant 
has had active military, naval, or air service and the 
veteran's service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; (iii) permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 in the better eye, or (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 U.S.C.A. §§ 3901, 3902 (West 1991); 38 
C.F.R. § 3.808 (a)(b) (2000).

A specific application for financial assistance in purchasing 
a conveyance is required and must contain a certification by 
the claimant that the conveyance will be operated only by 
persons properly licensed.  38 C.F.R. § 3.808(c) (2000).  

Eligibility for financial assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a) 

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended to a veteran if the 
veteran had active military, naval, or air service after 
April 20, 1898 and the disability must have been incurred or 
aggravated as a result of service and the veteran must be 
entitled to compensation for permanent and total disability 
due to (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus, the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 C.F.R. § 3.809 (a)(b) (2000). 

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2000). 



Eligibility for assistance in acquiring a special home 
adaptation grant under 38 U.S.C.A. § 2101(b)

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
served after April 20, 1898; is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and has not previously 
received assistance in acquiring specially adaptive housing 
under 38 U.S.C.A. § 2101(a); and is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands. 38 C.F.R. § 3.809a (a) (b) (2000).  

38 C.F.R. § 3.809a provides that a veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under 
38 C.F.R. § 3.809 may be issued a certificate of eligibility 
under § 3.809.  However, no particular type of adaptation, 
improvement, or structural alteration may be provided to a 
veteran more than once.  Id.   

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. § 
4.63 (a), (b) (2000). 

Factual Background

In an August 1985 decision, the Social Security 
Administration determined that the medical evidence 
established that the veteran had multiple joint 
osteoarthritis associated with significant functional overlay 
and history of knee surgeries.  The Social Security 
Administration found that the veteran was disabled under 
Social Security regulations. 

VA treatment records dated in December 1985 indicate that the 
veteran was issued a wheelchair.  A December 1985 VA 
orthopedic examination report reveals that the assessment was 
severe degenerative arthritis of the bilateral knees and 
moderate ankle degenerative joint disease.  It was noted that 
the veteran used a wheelchair because of severe arthritis.  

In December 1985, the veteran filed an application for 
automobile or other conveyance and adaptive equipment.  In 
February 1989, the veteran filed an application for 
automobile or other conveyance and adaptive equipment.   

A December 1990 orthopedic rehabilitation evaluation report 
reflects a diagnosis of facet arthralgia.  It was noted that 
the veteran had a long medical history including chronic pain 
of multiple joints due to degenerative joint disease, 
hypertension, and cerebral vascular accident in 1983.  He was 
currently non-ambulatory.  He utilized a wheel chair and 
could stand with the moderate assist of one.     

In a June 1991 physical examination report, Dr. C.L. stated 
that the veteran reported having pain in the neck, bilateral 
shoulders, elbows, bilateral hips, knees, and ankles for many 
years.  He stated that the pain had progressively increased 
in severity in the last four to five years.  The impression 
was osteoarthritis with pain at the cervical spine, lumbar 
spine, bilateral shoulders, right hands, bilateral hips, and 
bilateral knees.  Dr. C.L. stated that based on the veteran's 
present symptomatic complaints and activity limitations 
including significant limitations in static positions such as 
standing and sitting, the veteran was precluded from gainful 
employment.  Dr. C.L. concluded that the veteran had a 
permanent and total disability.   

In a January 1993 evaluation record, Dr. C.L. indicated that 
the veteran was totally disabled and for most of the time, he 
moved about with a wheel chair.  The veteran was able to 
stand up with the help of leg braces.  Dr. C.L. stated that 
the veteran had myofascial pain syndrome affecting the right 
side of his body, particularly the right side of his neck, 
and mid and low back regions.  Dr. C.L. stated that the 
veteran's pain was very severe.   

In a February 1994 rating decision, the veteran's claim for a 
total rating based upon individual unemployability due to 
service-connected disabilities was granted effective July 27, 
1993.  The RO indicated that the total rating was granted 
based upon the severity and chronicity of the veteran's 
service-connected disabilities.  Service connection was in 
effect for degenerative arthritis of the cervical spine, 
right knee, left knee, right shoulder, right hand, and wrist, 
left foot and ankle, right ankle, thoracic spine, lumbar 
spine, and right elbow, in addition to hypertension, deviated 
nasal septum, and hemoptysis with varicose vallecula.  

In March 1994, the veteran submitted an Application in 
Acquiring Specially Adapted Housing or Special Home 
Adaptation Grant for a $38,000 home grant to the aid the 
construction of a disabled adapted home or purchase of such 
home.  

A December 1994 VA orthopedic examination report indicates 
that the veteran had hemiplegia of the left side of the body.  
There were no active movements on the left side.  On the 
right side, the veteran had full movement of the wrist, 
elbow, shoulder, and fingers.  The right foot and ankle moved 
actively and were accompanied by pain.  The examiner 
indicated that the veteran's disabilities were mostly due to 
the hemiplegia which he suffered as a result of his high 
blood pressure after discharge from the service.  It was 
noted that the veteran's claims folder and VA file were not 
present.  

A December 1994 VA peripheral nerve examination revealed no 
evidence of organic neurologic impairment.  The examiner 
indicated that most or all of the veteran's symptoms were 
functional in nature.  The examiner stated that there was no 
evidence that any of his present signs or symptoms were 
related to his hypertension.  

At a hearing before the RO in January 1995, the veteran 
stated that he was not able to get around without the help of 
a wheel chair.  [hearing transcript, page 11].  The veteran 
indicated that he was ambulatory during physical therapy with 
the help of a walker and a balance belt.  [page 11].  His 
attendant held the belt around the back of his hips to stable 
his balance during physical therapy.  [page 25].  

In an April 1995 rating decision, the RO found clear and 
unmistakable error in the February 1994 rating decision and 
assigned an effective date of March 21, 1989 to the total and 
permanent rating for individual unemployability due to 
service-connected disabilities.

An October 1999 VA peripheral nerve examination report 
indicates that the veteran the veteran had initially 
complaint of left hemiparesis and hemiplegia since 1973, 
which was originally presumed to be a stroke however, over 
the years, the work-up for the stroke proved negative and the 
diagnosis was presumed to be conversion disorder.  A March 
2000 addendum to a VA neurological examination report 
indicates the examiner reviewed the veteran's cerebro-spinal 
fluid results.  There was no evidence suggesting multiple 
sclerosis.  The examiner indicated that the veteran's left 
hemiplegia was due to the conversion disorder and the pain 
from arthritis which led to disuse atrophy.  

An October 1999 VA joints examination report indicates that 
the veteran's claims folders were reviewed and the veteran's 
medical history was corroborated by the medical records.  It 
was noted that the veteran had been complaining of multiple 
joint pain since 1950, which has gotten progressively worse.  
The veteran stated that he noted lower extremity weakness 
since 1957 and he had left-sided weakness of the left upper 
and left lower extremities in 1981, which was attributed to a 
conversion disorder.  It was noted that the veteran had been 
in a wheel chair since 1984.  The veteran stated that he has 
had multiple joint pains in the neck, back, hips, knees, 
ankles, and elbows for which he was granted service 
connection.  Physical examination revealed that the veteran 
was sitting on a motorized wheel chair.  He was able to 
maneuver the wheel chair safely.  The veteran wore a rigid 
cervical spine collar and bilateral long leg braces.  His 
left upper and left lower extremity showed no voluntary 
movement.  The veteran's transfer was with one person assist 
using a sliding board technique.  Back range of motion was 
markedly limited because of the veteran's obesity and pain.  
Range of motion of the knees was limited.  The veteran 
exhibited no movement in the left upper and left lower 
extremity although tone seemed to be within normal limits.  
The right upper extremity gross manual muscle testing was in 
the range of 5-/5.  The right lower extremity was 3+/5.    

The examiner concluded that the veteran had progressive 
chronic disabling arthritis involving the knees, hips, back 
which were service-connected and a history of conversion 
disorder with left-sided weakness.  The examiner stated that 
the veteran's progressive chronic disability and 
deconditioning from prolonged periods of inactivity secondary 
to the poly arthralgia of the lower extremities, the veteran 
has developed functional loss and weakness of both lower 
extremities to the point that he needed a motorized 
wheelchair to negotiate short and long distances and can do 
only sliding board transfers with one person assist.  The 
examiner concluded that the veteran's loss of function of 
both lower extremities was related to the service-connected 
disabilities of diffuse osteoarthritis in both lower 
extremity joints.  

Analysis

Preliminary matters - duty to assist/standard of review

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The duty 
to assist includes obtaining relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

Thus, Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Review of the record reveals that 
the RO obtained the veteran's service medical and all records 
identified by the veteran.  There is no indication that there 
are other records available that would be pertinent to the 
appeal.  As set forth in the Introduction, this matter was 
remanded to the RO in April 1998, pursuant to a September 
1997 Court Order which granted a joint motion for remand.  
The Board finds that the RO complied with the directives of 
the April 1998 remand.  Specifically, the veteran was 
afforded VA examinations by the appropriate specialists and 
the examiners reviewed the veteran's claims folder prior to 
rendering a medical opinion.  The veteran and his attorneys 
have been accorded ample opportunity to submit evidence and 
argument.  The Board finds that the RO met its duty to assist 
the veteran.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) [to be 
codified at 38 U.S.C.A. § 5103A].  No further development is 
required in order to comply with VA's duty to assist. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.

Discussion

1.  Eligibility for financial assistance in acquiring an 
automobile or other conveyance or specially adaptive 
equipment.

The Board finds that the veteran has met the requirements for 
certification of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and necessary 
adaptive equipment as set forth under 38 U.S.C.A. §§ 3901, 
3902 and 38 C.F.R. § 3.808.  

The evidence of record establishes that the veteran had 
active military service from August 1954 to January 1976.  
The medical evidence of record shows that the veteran's 
service-connected degenerative arthritis of the right knee, 
left knee, left foot and ankle, right ankle, hip, and lumbar 
spine causes permanent loss of use of both feet.  The October 
1999 VA orthopedic examination report indicates that the VA 
examiner concluded that the veteran's loss of function of 
both lower extremities was related to the service-connected 
disabilities of diffuse osteoarthritis in both lower 
extremity joints.  The examiner noted that the veteran has 
had progressive chronic disabling arthritis involving the 
knees, hips, and back.  The examiner stated that due to the 
veteran's progressive chronic disability and deconditioning 
from prolonged periods of inactivity secondary to the poly 
arthralgia of the lower extremities, the veteran has 
developed functional loss and weakness of both lower 
extremities to the point that he needed a motorized 
wheelchair to negotiate short and long distances and can do 
only sliding board transfers with one person assist.  

The provisions of 38 C.F.R. § 4.63 indicate that loss of use 
of the foot will be held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with the use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot.  See 38 C.F.R. § 4.63.  In 
the present case, the Board finds that the medical evidence 
establishes that the veteran has no effective function 
remaining in both feet.  As noted above, the October 1999 VA 
examination report indicates that the VA examiner concluded 
that the veteran had functional loss and weakness in the 
lower extremities to the point that the veteran needed a 
motorized wheelchair to negotiate short and long distances.  
Thus, the Board finds that the medical evidence of record 
establishes that the veteran has no effective function 
remaining in his feet and loss of use of the feet has been 
established.  

The Board also finds that there is probative evidence which 
establishes that the veteran's service-connected 
disabilities, which cause the loss of use of the feet, are 
permanent.  In the June 1991 physical examination report, Dr. 
C.L. indicated that the veteran had osteoarthritis with pain 
in the cervical spine, lumbar spine, bilateral shoulders, 
right hand, bilateral hips, and bilateral knees and that this 
disability was permanent and total.  The Board also notes 
that the RO granted the veteran's claim for a total rating 
based upon individual unemployability due to service-
connected disabilities was granted in February 1994.  In an 
April 1995 rating decision, the RO found clear and 
unmistakable error in the February 1994 rating decision and 
assigned an effective date of March 21, 1989 to the total and 
permanent rating for individual unemployability due to 
service-connected disabilities.  

The Board further finds the October 1999 VA medical opinion 
to be persuasive and probative.  The United States Court of 
Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997).

The Board points out that the October 1999 VA examiner 
provided a basis for his medical conclusion that the 
veteran's functional loss of both lower extremities and feet 
was caused by the service-connected degenerative arthritis of 
the lumbar spine, hips, knees, ankles, and left foot.  As 
noted above, the VA examiner clearly stated that the 
veteran's history of poly arthralgia of the lower extremities 
caused progressive chronic disability and deconditioning from 
prolonged periods of inactivity and this led to functional 
loss and weakness of both lower extremities to the point 
where the veteran needed a wheelchair for ambulation.  

The Board notes that the VA examiner conducted a longitudinal 
review of the record prior to rendering this medical 
conclusion and this medical conclusion is supported by the 
evidence of record.  Review of the record reveals that the 
veteran has had a long history of poly arthralgia of the 
joints of the lower extremity and back.  Treatment records 
show that the veteran was treated a pain clinic for pain of 
multiple joints in 1984.  In 1985, the Social Security 
Administrations determined that the veteran was disabled due, 
in part, to multiple joint osteoarthritis.  In December 1985, 
the veteran was issued a wheelchair by the VA.  A December 
1985 VA examination report indicates that the veteran used a 
wheelchair due to severe arthritis problems.  A December 1990 
orthopedic rehabilitation evaluation report reflects a 
diagnosis of facet arthralgia.  It was noted that the veteran 
had a long history of chronic pain of multiple joints due to 
degenerative joint disease and he was currently non-
ambulatory.  In a June 1991 statement, Dr. C.L. stated that 
the veteran had osteoarthritis with pain at the cervical 
spine, lumbar spine, bilateral shoulders, right hands, 
bilateral hips, and bilateral knees.  Dr. C.L. stated that 
the veteran's pain had progressively increased over the past 
four or five years.  In a January 1993 clinic record, Dr. 
C.L. stated that the veteran had myofascial pain syndrome 
affecting the right side of his body, particularly the right 
side of the neck and mid and low back regions.  Dr. C.L. 
indicated that the pain was very severe.  The Board notes 
that in February 1994, the RO determined that the veteran was 
totally and permanently disabled due to his service-connected 
disabilities.  Thus, the Board finds that the October 1999 VA 
medical opinion has greater evidentiary weight in light of 
the medical evidence of record which supports the medical 
opinion rendered by the VA examiner.  

The Board also finds that the VA examiner, as an orthopedic 
specialist, has special knowledge in the field of orthopedics 
and is competent to render a medical opinion as to the cause 
of the functional loss of the veteran's lower extremities.  
In evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data. See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997). The Board finds 
that VA examiner has the medical competence to render a 
medical opinion as to whether the service-connected 
disabilities caused the loss of use of the lower extremities. 

The Board also finds that the medical opinions by Dr. C.L. to 
have great evidentiary weight.  Dr. C.L., as a Board 
Certified Specialist in Physical Medicine and Rehabilitation, 
has special knowledge in the field of orthopedics and is 
competent to render a medical opinion as to the degree of the 
veteran's disability and the cause of the functional loss of 
the lower extremities.  See Black, supra.  The Board also 
finds the medical opinions by Dr. C.L. to have great 
evidentiary weight because Dr. C.L. had treated the veteran 
for a period of time, he had reviewed the veteran's medical 
records, and was familiar with the veteran's medical history.  

The Board recognizes that there is medical evidence of record 
which indicates that the veteran's disabilities were due to 
left-sided hemiplegia or that the veteran's symptoms were 
functional in nature.  For instance, a December 1994 VA 
orthopedic examination report indicates that the examiner 
concluded that the veteran's disabilities were mostly due to 
the hemiplegia.  A December 1994 VA peripheral nerve 
examination report indicates that all of the veteran's 
symptoms were functional in nature.  

The Board finds the December 1994 VA examination reports to 
have relatively little evidentiary weight.  The VA examiners 
did not review the veteran's claims folder or medical history 
prior to the examinations and rendering the medical opinions.  
The VA examiner who performed the VA orthopedic examination 
did not address whether there was a relationship between the 
veteran's service-connected degenerative arthritis 
disabilities and veteran's loss of use of the lower 
extremities.  The examiner who performed the peripheral nerve 
examination did not address the July 1993 VA mental disorders 
examination report which indicates that the examiner found no 
evidence to support a diagnosis of a conversion disorder.  
The Board notes that this VA examiner had concluded that the 
veteran's symptoms were functional in nature.   

In Sachs v. Gober, No. 98-1632, slip op. at 4 (U.S. Vet. 
App., July 27, 2000), the Court held that in an adjudication 
of the merits of a case, the Board may favor one medical 
opinion over another provided that the Board has given an 
adequate statement of reasons and bases for the decision.  
For the reasons discussed above, the Board finds that the 
October 1999 VA medical opinion is more probative and has 
greater evidentiary weight than the other medical opinions of 
record, specifically the December 1994 medical opinions, 
because the VA examiner who performed the October 1999 VA 
examination reviewed the veteran's claims folder and medical 
history prior to rendering a medical conclusion, and the 
examiners who performed the December 1994 VA examinations did 
not review the veteran's claims folders or medical history.  
The Board stresses that this matter was remanded to the RO 
for additional examinations in April 1998; the December 1994 
VA examination reports were found to be inadequate because 
the examiners did not review the veteran's medical history in 
conjunction with the examination.      

In conclusion, the Board finds that the medical evidence of 
record, specifically the October 1999 VA orthopedic 
examination report, demonstrates that the veteran has 
permanent loss of use of both feet due to his service-
connected degenerative arthritis of the lumbar spine, hip, 
knees, ankles, and left foot.  The Board finds that the 
veteran has met the requirements for eligibility for 
financial assistance in the purchase of one automobile or 
other conveyance and necessary adaptive equipment under 38 
U.S.C.A. §§ 3901, 3902 and 38 C.F.R. § 3.808.  The appeal is 
granted as to this issue.   

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a).   

The Board additionally finds that the veteran has met the 
requirements for certification of eligibility for assistance 
in acquiring specially adapted housing pursuant to 
38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809.  

The evidence of record shows that the veteran had active 
military service after April 20, 1898.  The evidence of 
record establishes that the veteran is entitled to 
compensation for a permanent and total disability due to his 
service-connected disabilities.  Review of the record reveals 
that in February 1994, the veteran's claim for a total rating 
based upon individual unemployability due to service-
connected disabilities was granted effective July 27, 1993.  
The RO indicated that the total rating was granted based upon 
the severity and chronicity of the veteran's service-
connected disabilities.    

The evidence of record further establishes that the veteran's 
service-connected degenerative arthritis of the lumbar spine, 
hips, bilateral knees, right ankle, left ankle, and left foot 
cause the veteran to have loss of use of both lower 
extremities.  The October 1999 VA orthopedic examination 
report indicates that the VA examiner concluded that the 
veteran's loss of function of both lower extremities was 
related to the service-connected disabilities of diffuse 
osteoarthritis in both lower extremity joints.  The VA 
examiner concluded that due to the progressive chronic 
disability and deconditioning from prolonged periods of 
inactivity secondary to poly arthralgia of the lower 
extremities, the veteran developed functional loss and 
weakness in both lower extremities to the point that he 
needed a motorized wheelchair to negotiate short and long 
distances.  The Board finds the October 1999 VA medical 
opinion to have great evidentiary weight, for the reasons 
discussed above.  The Board finds that the October 1999 VA 
examination report establishes that the veteran has loss of 
use of both lower extremities such as to preclude locomotion 
without the aid of braces or crutches.  

The Board finds that the medical evidence of record 
establishes that the veteran's loss of use of the lower 
extremities is due to the veteran's service-connected 
degenerative arthritis of the lumbar spine, knees, hips, 
ankles and left foot, and such disabilities are permanent and 
total.  The Board concludes that the veteran has met the 
requirements to receive assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a), and the appeal 
is granted to that extent.    

3.  Entitlement to special home adaptation grant under the 
provisions of 38 U.S.C.A. § 2101(b).

The Board finally finds that the veteran does not meet the 
requirements for entitlement to a special home adaptation 
grants under 38 U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a.  

As discussed above, the Board found that the veteran is 
entitled to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. 
§ 2101(a).  The provisions of 38 C.F.R. § 3.809a (a) indicate 
that if a veteran is eligible for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809, he is not 
eligible for special home adaptation grants.  See 38 C.F.R. 
§ 3.809a (a).  Thus, the requirements of 38 C.F.R. 
§ 3.809a(a) are not met. 
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [in a case 
where the law and not the evidence is dispositive, the claim 
must be denied because of a lack of entitlement under the 
law] .

Further, the veteran has not met the requirements of 
38 C.F.R. § 3.809a (b).  The medical evidence of record, 
which has been discussed in detail above, does not establish 
that the veteran is entitled to compensation for a permanent 
and total disability due to blindness in both eyes with 5/200 
visual acuity or less, and the veteran does not appear to so 
contend.   The evidence of record shows that the veteran does 
not have a service-connected disability affecting the eyes 
and that the veteran is not blind.  The medical evidence of 
record further shows that the veteran does not have 
anatomical loss or loss of use of both hands due to service-
connected disabilities.  The medical evidence of record shows 
that the veteran has use of the right upper extremity.  
Indeed, the October 1999 VA orthopedic examination report 
indicates that the veteran had normal strength in the right 
upper extremity.  The medical evidence does show that the 
veteran has no active movement in the left upper extremity.  
However, there is no medical evidence of record which 
establishes that the veteran's loss of use of the left upper 
extremity is due to a service-connected disability.  Thus, 
there is not loss of use of both hands, and any loss of use 
of the left hand has not been attributed to a service-
connected disability.   

It is noted in passing that legal argument from the veteran's 
attorneys dated July 3, 2000, which was very thorough and 
helpful to the Board as to the first two matters discussed 
above, did not address the matter of entitlement to a special 
home adaptation grant.  

In summary, for the reasons and bases expressed above the 
Board finds that the criteria for entitlement to a 
certificate of eligibility for assistance in acquiring a 
special home adaptation grant are not met and, therefore, the 
veteran's claim is denied.  38 U.S.C.A. § 2101(b) (West 
1991); 38 C.F.R. § 3.809a (2000). 


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and/or for adaptive equipment is granted.  

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. § 
2101(a) is granted.  

Entitlement to a certificate of eligibility for assistance in 
acquiring a special home adaptation grant under 38 U.S.C.A. § 
2101(b) is denied. 



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

